UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4416


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONEY LEE WILSON, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00482-WO-1)


Submitted:   July 1, 2016                 Decided:   July 29, 2016


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina, for Appellant.     Ripley
Rand, United States Attorney, Kyle D. Pousson, Assistant United
States   Attorney,  OFFICE   OF  THE   UNITED STATES  ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Pursuant to a written plea agreement, Toney Wilson, Jr.

pleaded guilty to one count of possession of a firearm as a

felon in violation of 18 U.S.C. § 922(g)(1).                       Based on Wilson’s

prior state felony convictions, the district court imposed an

enhanced sentence of 180 months’ imprisonment under the Armed

Career Criminal Act, 18 U.S.C. § 924(e), (“ACCA”).                          On appeal,

Wilson    argues   that     his     prior    North      Carolina     convictions   for

breaking and entering do not qualify as predicate felonies under

ACCA.      Pursuant to this court’s opinion in United States v.

Barlow, 811 F.3d 133 (4th Cir. 2015), cert. denied, 136 S. Ct.

2041 (2016), we conclude that Wilson’s breaking and entering

convictions     under       North     Carolina       law       constitute    predicate

felonies under ACCA.           We therefore affirm Wilson’s sentence.



                                            I.

        After Wilson pleaded guilty to possession of a firearm by a

convicted felon, the district court applied the ACCA sentencing

enhancement    based      on    Wilson’s        prior    convictions    under    North

Carolina law.        Those convictions were the following: (1) a May

2009    conviction    for      felony   robbery         with   a   dangerous   weapon;

(2) an October 2009 conviction for felony assault with a deadly

weapon with intent to kill, inflicting serious bodily injury;



                                            2
and (3) four August 2014 convictions for breaking and entering

in violation of N.C. Gen. Stat. § 14-54(a).

       At sentencing before the district court, Wilson objected to

his    convictions      for      breaking    and    entering    serving      as    ACCA

predicates.         The district court overruled Wilson’s objections

and sentenced        him    to   180   months’      imprisonment.         This    appeal

timely followed.



                                            II.

                                            A.

       This     court       reviews     de        novo   issues      of     statutory

interpretation.         United States v. Joshua, 607 F.3d 379, 382 (4th

Cir.   2010).        This   includes    issues      involving     whether    a    prior

state conviction qualifies as a predicate felony under federal

criminal law.        See United States v. Kerr, 737 F.3d 33, 35 (4th

Cir. 2013).

                                            B.

       When he filed his appeal, Wilson argued that he should not

have been classified as an armed career criminal, reasoning that

none   of     his   four    convictions      for    breaking   and   entering      were

punishable by imprisonment exceeding one year, as is required

under ACCA.         See Appellant’s Br. at 7.            However, as Wilson now




                                             3
acknowledges, this argument is foreclosed by our decision in

Barlow. *

     In Barlow, we held that, as a function of state law, all

North Carolina felonies qualify as predicate felonies for the

purposes of ACCA.         811 F.3d at 137.                    North Carolina’s Justice

Reinvestment      Act     of    2011         mandates          terms     of        post-release

supervision of at least nine months for all convicted felons,

except those serving sentences of life without parole.                                       N.C.

Gen. Stat. § 15A-1368.2(a); see 811 F.3d at 137.                                     State law

regards     the   mandatory     post-release             supervision          as    part   of   a

felon’s maximum term of imprisonment.                          Id. at 140.           Therefore,

North     Carolina      law    now        exposes        all     felons       to     terms      of

imprisonment      exceeding         one    year       for     even     the    least    serious

felony, such as breaking and entering.                        Id. at 138, 140.

     Applying      Barlow      to    this        case,       Wilson’s    maximum       term     of

imprisonment      exceeded          twelve       months        for     his    breaking        and

entering     convictions.            Under           North     Carolina       law,     Wilson’s

breaking and entering violations carry a term of imprisonment of

six to eight months, followed by a single nine-month term of

post-release      supervision,            thus       yielding     a     possible       term     of

imprisonment of seventeen months.                      Here, as in Barlow, the nine

     * See Appellant’s Supp. Br. at 6. Wilson wished to preserve
his appeal pending the disposition of the petition for a writ of
certiorari to the Supreme Court in Barlow.     That petition has
now been denied. 136 S. Ct. 2041 (2016).


                                                 4
month term of post-release supervision, as a part of a maximum

term    of     imprisonment,      qualified   Wilson     for       a     sentence

enhancement under ACCA.          For the foregoing reasons, we affirm

the district court’s sentence.



                                       III.

       We    dispense   with    oral   argument    because   the       facts   are

adequately     presented   in    the   materials   before    the   court,      and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        5